ORDER

PER CURIAM.
Quincy Threats (Appellant) appeals from the probate court’s judgment after a jury trial committing him to secure confinement in the custody of the Missouri Department of Mental Health (DMH) as a sexually violent predator (an SVP). We have reviewed the briefs of the parties and the record on appeal and conclude the probate court did not abuse its discretion in the admission or exclusion of evidence or in instructing the jury. Care and Treatment of Cokes, 183 S.W.3d 281, 285 (Mo.App. W.D.2005); In re Gorman, 371 S.W.3d 100, 105 (Mo.App.E.D.2012). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We *467affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).